Citation Nr: 1617163	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), currently evaluated at 30 percent disabling from August 11, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from November 1969 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran's claim for service connection for peripheral neuropathy was remanded by the Board in October 2014.  The Veteran was granted service connection for his bilateral lower extremity peripheral neuropathy in a February 2015 rating decision.  Therefore, the prior claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran indicated his desire to withdraw his appeal for entitlement to an initial rating in excess of 10 percent for CAD, in written correspondence received in August 2015, and again in April 2016.  


CONCLUSION OF LAW

The criteria for withdrawal on the issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal, there is no need to discuss the impact of the VCAA.  The claim is being decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.  Any VCAA-related omissions are harmless.

The Veteran withdrew his appeal for his claim for an increased evaluation for his CAD with a written submission in August 2015.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  

In this case, the Veteran submitted a writing which includes the Veteran's name, claim number, and a statement that he requested that his Notice of Disagreement be withdrawn, as he was satisfied with his subsequent increased rating effectuated in his November 2014 Supplemental Statement of the Case.  A report of General Information from December 2015 indicated that the Veteran still wished to have his appeal withdrawn.  The Board also notes an April 2016 submission by the Veteran's representative which noted the Veteran's August 2015 withdrawal for a higher initial evaluation for his service connected CAD.  The Veteran's intent to withdraw his appeal is indisputable.   To the extent that the Veteran claimed in his January 2014 VA Form 9 that he "can no longer work due to [his] heart condition", the Veteran's request for TDIU pursuant to Rice v. Shinseki, is not deemed to be a separate claim for benefits, but is rather part of the of the instant appeal, and is inherently withdrawn as well.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Therefore, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  See 38 C.F.R. § 20.204(b).  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  

Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the appeal for an increased initial evaluation for the Veteran's CAD is not appropriate and the Veteran's appeal should be dismissed.  Id.  
	

ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), currently evaluated at 30 percent disabling from August 11, 2014 is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


